Citation Nr: 0941654	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  99-13 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for meralgia paresthetica.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from March 1956 to February 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In December 2005 and March 2007, the Board remanded the case 
for further evidentiary development.


FINDING OF FACT

The Veteran does not currently manifest meralgia paresthetica 
or any other neurologic abnormality which first manifested in 
service or was caused by service; an organic disease of the 
nervous system did not manifest to a compensable degree 
within one year from service.


CONCLUSION OF LAW

Service connection for meralgia paresthetica is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases, including organic diseases of the 
nervous system, may be service-connected on a presumptive 
basis if manifested to a degree of ten percent or more within 
one year of the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

In cases where there are conflicting statements or opinions 
from medical professionals, it is within the Board's province 
to weigh the probative value of those opinions.  In Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA 
examiner over a private examiner, or vice versa.  See 
38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 
(Fed. Cir. 2001) (declining to adopt the treating physician 
rule for adjudicating VA benefits).  Regardless of the 
source, an examination report must minimally meet the 
requirement of being sufficiently complete to be adequate for 
the purpose of adjudicating the claim.  See 38 U.S.C.A. 
§ 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten 
the probative value of an opinion, as the claims folder 
generally contains all documents associated with a veteran's 
disability claim, including not only medical examination 
reports and service treatment records (STRs), but also 
correspondence, raw medical data, financial information, RO 
rating decisions, Notices of Disagreement, materials 
pertaining to claims for conditions not currently at issue 
and Board decisions disposing of earlier claims.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 
400, 403-04 (1997) (review of claims file not required where 
it would not change the objective and dispositive findings 
made during a medical examination); see also D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the 
examiner has done so and is familiar with the claimant's 
extensive medical history).

A significant factor to be considered for any opinion is 
whether such opinion is based on an accurate factual 
predicate, regardless of whether the information supporting 
the opinion is obtained by review of medical records or lay 
reports of injury, symptoms and/or treatment.  See Harris v. 
West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner 
opinion based on accurate lay history deemed competent 
medical evidence in support of the claim); Kowalski v. 
Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a 
medical opinion cannot be disregarded solely on the rationale 
that the medical opinion was based on history given by the 
veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board may reject a medical opinion based on 
an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA 
benefits system, the Court has indicated that recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the adjudicator's 
decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  
Within the VA benefits system, VA medical examiners and 
private physicians offering medical opinions in veterans' 
benefits cases are essentially considered expert witnesses.  
Nieves-Rodriguez, 22 Vet. App. 295 (2008).

In Nieves-Rodriguez, the Court indicated that the Federal 
Rules of Evidence for evaluating expert medical opinion 
before U.S. district courts, Fed.R.Evid. 702, are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.  The factors 
identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts 
or data; 
(2) the testimony is the product of reliable 
principles and methods; and 
(3) the expert witness has applied the principles 
and methods reliably to the facts of the case.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also 
Davidson v. Shinseki, -- F.3d --, WL 2914339 (C.A.Fed).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The facts of this case may be briefly summarized as there is 
very little pertinent evidence to discuss.  Procedurally, the 
Veteran filed a claim of service connection for peripheral 
neuropathy in August 1996.  In a decision dated December 
2005, the Board denied a claim of service connection for 
peripheral neuropathy.  However, upon review of a June 1977 
VA Compensation and Pension (C&P) examination report which 
reflected another potential diagnosis of meralgia 
paresthetica, the Board accepted jurisdiction of this issue 
and remanded this claim for further adjudication.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that the Veteran has never specifically 
raised a claim of service connection for meralgia 
paresthetica.  The primary evidence supporting this claim 
consists of the June 1977 VA C&P examination report discussed 
above.  At that time, the Veteran was seeking an increased 
rating for service-connected arthritis involving multiple 
joints, including the knees.  A neurologic examination 
included an incidental finding of decreased pinprick 
sensation in the area of the lateral femoral cutaneous nerve 
of the left thigh, which the Veteran related had been present 
since service in 1965.  The examiner stated that the Veteran 
evidenced a left meralgia paresthetica dating from 1965, but 
noted that weakness in the left quadriceps could be secondary 
to knee pain.

A retroactive review of the Veteran's STRs reflects a 
November 1976 orthopedic consultation for left knee 
disability.  At that time, the Veteran described a vague 
numbness in the lateral femoral condyle area.  Otherwise, the 
Veteran's STRs are entirely negative for any signs or 
symptoms of meralgia paresthetica.

Other than the June 1977 VA C&P examination, the Veteran's 
post-service medical records spanning more than three decades 
fail to reveal a diagnosis of meralgia paresthetica.  In May 
1979, the Veteran described left groin pain which radiated 
down to his upper thigh and lower abdomen.  A March 1988 VA 
C&P examination report did record the Veteran's complaint of 
some numbness of the anterior-lateral aspect of the left 
thigh distally, but no clinical findings or diagnosis was 
provided.

In the context of this record, the Veteran underwent VA C&P 
neurologic examination in May 2006 based upon review of his 
claims folder.  The Veteran described the onset of some 
numbness and tingling of both legs below the knees after his 
return from Vietnam.  Since that time, the Veteran described 
a course of intermittent symptoms with remission since the 
onset.  The Veteran currently described daily flare-ups of 
numbness and tingling of his legs which occurred 2 to 3 times 
per day, lasted a few minutes in duration, and relieved 
spontaneously.  On examination, the VA examiner found no 
sensory deficits of the thighs, and there were no 
characteristic signs for meralgia paresthetica.  The examiner 
summarized the findings as follows:

MEDICAL OPINION: Is my medical opinion that this 
[V]eteran does not have meralgia paresthetica.

RATIONALE FOR OPINION: I base my opinion because 
presently the [V]eteran does not have the 
characteristic signs or symptoms related to 
meralgia paresth[e]tica.  Besides this the 
[V]eteran does not have any signs of [an]y 
neurological cond[i]tion presently.  He has more 
complain[t]s about his knees that of any 
neurologic condition.  I review the neurologist 
exam done in 1977 but presently the [V]eteran 
does not have any signs of any neurological 
condition for which he was complaining at that 
time.  According to medical literature[,] 
meralgia paresthetica can be resolved when the 
compression to the nerve is rel[ie]ved that most 
likely is what happened to this [V]eteran.

On this record, the Board finds by a preponderance of the 
evidence that the Veteran does not currently manifest 
meralgia paresthetica or any abnormal sensory deficit of the 
thighs related to service.  The most probative evidence in 
this case consists of the May 2006 VA C&P examination report 
which determined that the Veteran does not currently manifest 
meralgia paresthetica or any other neurologic abnormality 
which first manifested in service and/or is related to 
service.

The Board finds that the May 2006 C&P opinion is entitled to 
great probative weight, as it is based upon examination of 
the Veteran, consideration of his description of symptoms, 
and an analysis of the evidence contained in the claims 
folder.  Importantly, the May 2006 VA C&P opinion is 
supported by a rationale supporting the conclusion.  First, 
the examiner found no neurologic disability upon examination.  
Second, the examiner explained that the Veteran's current 
complaints are different in character than those voiced in 
1977, which led to the diagnosis of meralgia paresthetica.  
Third, the examiner discussed the significance of the 1977 
C&P findings noting that, according to medical literature, 
meralgia paresthetica may completely resolve which is the 
most likely scenario in this case.

The Board further finds that the lack of any diagnosis of 
meralgia paresthetica since 1977 provides evidence against 
this claim as it tends to show that a chronic meralgia 
paresthetica disability does not exist.

The Board acknowledges the findings from the 1977 VA C&P 
examination report, which found evidence of meralgia 
paresthetica which first manifested in service, and the 
complaint of left thigh numbness in 1988.  However, these 
findings are many decades ago and, as explained by the 2006 
VA C&P examiner, meralgia paresthetica is not necessarily a 
chronic neurologic disorder.  The probative weight of such 
findings is greatly outweighed in the context of determining 
whether meralgia paresthetica disability currently exists.

In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court 
held that the requirement that a claimant have a current 
disability before being granted service connection is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even though the disability may have 
resolved by the time VA adjudicates the claim.

Unlike McClain, the competent evidence shows that the Veteran 
has not demonstrated meralgia paresthetica, or any other 
diagnosable neurologic disability, at any time during the 
pendency of this appeal.  Rather, the competent medical 
evidence demonstrates a meralgia paresthetica which resolved 
many years before the filing of this claim.

The Board has further considered whether service connection 
for meralgia paresthetica can be awarded on a presumptive 
basis under 38 C.F.R. §§ 3.307 and 3.309.  Notably, meralgia 
paresthetica is not specifically listed as a chronic disease 
under 38 C.F.R. § 3.309(a).  A more generic chronic disease 
of "other organic diseases of the nervous system" exists 
under 38 C.F.R. § 3.309, but there is no competent evidence 
that the Veteran's meralgia paresthetica can be deemed an 
organic disease of the nervous system.  As explained by the 
VA examiner in May 2006, the Veteran may have had some 
compression of the nerve compression which self-resolved.  

The Board further notes that the Veteran's 1977 VA C&P 
findings were limited to a sensory deficit which would not 
have warranted a compensable rating at that time.  See 
38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Code 8529 (the 
maximum rating for neuritis or neuralgia without organic 
changes is to be moderate; a noncompensable rating is 
warranted for mild or moderate paralysis of the external 
cutaneous nerve of thigh).

Finally, the Board has also considered the Veteran's lay 
descriptions of left thigh symptoms with continuity of 
symptomatology.  The Board has no reason to doubt the 
veracity of the Veteran's statements.  However, according to 
the May 2006 VA C&P examiner, the Veteran's current 
description of symptoms is different in character from those 
voiced in 1977, which led to the diagnosis of meralgia 
paresthetica.  Furthermore, the May 2006 VA C&P examiner 
found that the Veteran's current description of 
symptomatology does not describe a current neurologic 
disorder, providing highly probative evidence against this 
claim.

The Board is not competent to render its own unsubstantiated 
medical opinion.  See Colvin v. Derwinski, Vet. App. 171, 175 
(1991).  In addition, the Board notes that a symptom such as 
pain, numbness or tingling alone does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  According to the May 2006 VA C&P examiner, the 
Veteran's report of recurrent but transient numbness and 
tingling symptoms in his legs does not constitute a current 
diagnosable disability.  The Board finds that the opinion 
from this medically trained VA examiner greatly outweighs the 
Veteran's lay allegations of manifesting a current 
disability.  Accordingly, service connection for meralgia 
paresthetica is denied.  There is no doubt of material fact 
to be resolved in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

As noted above, the Veteran initially raised a claim of 
service connection for peripheral neuropathy, and a July 2003 
RO letter advised the Veteran of the types of evidence and/or 
information deemed necessary to substantiate this claim as 
well as the relative duties upon himself and VA in developing 
this claim.

In December 2005, the Board essentially determined that, 
based upon the Veteran's allegations and medical evidence of 
record, the Veteran had an implied service connection claim 
of service connection from meralgia paresthetica pending 
before the Board.  See Clemons, 23 Vet. App. 1 (2009).  At 
that time, the Board remanded this specific claim to the RO 
for further development and adjudication.

A July 2008 RO letter fully complied with the VCAA content 
requirements on the claim currently before the Board.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The timing deficiency was cured with readjudication 
of the claim in the August 2009 supplemental statement of the 
case.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the RO has secured the Veteran's STRs and VA 
treatment records.  There are no outstanding requests to 
obtain any identified VA treatment records, or private 
medical records which the Veteran has both identified and 
authorized VA to obtain on his behalf.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  
VA provided the Veteran VA examination with opinion based 
upon review of the claims folder.  Notably, the Board finds 
that the opinion expressed provides an explained rationale 
for the ultimate conclusion reached which discusses the 
Veteran's lay symptoms, examination findings, and medical 
literature concerning meralgia paresthetica.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds no 
basis for additional VA examination or opinion as the 
evidence of record is sufficient to decide the claim.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).
ORDER

Service connection for meralgia paresthetica is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


